the first case."   Weddell v. Sharp, 131 Nev., Adv. Op. 28, 350 P.3d 80, 85
                       (2015). The record reveals that the parties to this suit were parties to
                       Sandoval's prior suit. Sandoval concedes that there was a final judgment
                       in the prior suit, as the district court granted summary judgment.
                       Sandoval also concedes that this suit arises out of the same September 15,
                       2011, incident as his prior suit. Sandoval could have raised these tort
                       claims in the first suit. See Alcantara v. Wal-Mart Stores, Inc., 130 Nev.,
                       Adv. Op. 28, 321 P.3d 912, 915 (2014) ("[A]ll claims based on the same
                       facts and alleged wrongful conduct that were or could have been brought
                       in the first proceeding are subject to claim preclusion." (internal quotation
                       marks omitted)). Sandoval argues that there was no final judgment on his
                       state law claims; however, claim preclusion does not require that each
                       claim is "actually and necessarily litigated," only that they arose from the
                       same facts and could have been brought initially. Five Star Capital Corp.,
                       124 Nev. at 1054-55, 194 P.3d at 713. Thus, we conclude that claim
                       preclusion properly applies to Sandoval's claims and that the district court
                       did not err. Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.




                                                 Parraguirre


                            uc_al fek5             '   J.                                    , J.
                       Douglas

                       cc: Hon. James E. Wilson, District Judge
                            Victor Sandoval
                            Attorney General/Carson City
                            Carson City Clerk

SUPREME COURT
       OF
    NEVADA
                                                               2
(0)1947A    citiefo,